Citation Nr: 1744870	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disability, to include asbestosis, pleural scarring, and fibrosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from August 1961 to August 1963, and from June 1969 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In September 2016, the Board dispatched the claim for an expert specialist opinion from the Veterans Health Administration (VHA).  The claim is ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran had many years of naval service, to include having duty aboard ships, and it is likely that he was exposed to asbestos while on active duty.  

2.  The evidence is against a finding that current lung disability, to include bilateral lower lobe lung scarring and associated manifestations, is causally related to exposure to asbestos in active naval service.  

3.  The Veteran's current lung disability is related to a lengthy history of tobacco abuse.  


CONCLUSION OF LAW

Entitlement to service connection for a lung disability, to include asbestosis, pleural scarring, and fibrosis, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Navy for many years, and he had service aboard several ships.  Essentially, he contends that he was exposed to asbestos while serving on these naval vessels, and that as a consequence of breathing in potentially contaminated air, he ultimately developed a lung disability.  

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran experiences a pulmonary disability in the form of bilateral lower lobe scarring.  Pulmonary disorders of this type are  not listed as examples of a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303 (b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, in order for the Veteran to establish service connection for the claimed lung disability, he must show a nexus between the current disorder and service (to include by showing an onset during active naval service).  Id.  

The Veteran had a lengthy Naval career with shipboard service.  The Board will accord the Veteran the benefit of the doubt as to in-service asbestos exposure, as the compound was prevalent aboard Navy ships during the time of the Veteran's service.  At issue is therefore whether any current lung disability was caused by in-service exposure to asbestos.  

In March 2016, the Veteran was given a VA pulmonary examination.  At this time, a 1997 radiographic report (X-ray) was reviewed, and bilateral lower lobe scarring and pleural plaques were suggested.  A separate X-ray taken at another facility proximate to the first "continued to show parenchymal scarring but no pleural plaque."  In 2005, a private physician noted that pulmonary fibrosis was present but that it "did not meet asbestos criteria as [pulmonary function tests (PFTs)] were normal."  The Veteran was diagnosed with bilateral scarring in the lung bases; however, no diagnosis was entered by the VA examiner.  It was reported that the Veteran ran for distance as an exercise therapy.  

The Board dispatched the claim to an expert in pulmonology with the Veterans Health Administration (VHA).  In its request, the Board noted a history of lung manifestations in the form of pleural effusions, patchy fibrosis, and scarring, and asked whether these lung abnormalities constituted a diagnoses or, alternatively, symptoms unassociated with a chronic lung disability.  If a chronic disability was noted, the Board asked that the pulmonologist opine as to a possible nexus to in-service asbestos exposure.  

In January 2017, a pulmonologist from the VHA reviewed the Veteran's claims file and forwarded and expert etiology opinion.  This clinician noted that the Veteran had worked aboard ship as a deck hand and storekeeper for many years, and the in-service pulmonary findings were reviewed.  The pulmonologist noted that "chest x-rays done between 1961 and 1985 were normal and did not show pulmonary scarring or pleural effusion."  The above-noted 1997 findings of bilateral lower lobe scarring and pleural plaque "suggestions" were also reviewed, and the 2005 assessment of pulmonary fibrosis with normal PFTs (and hence, no asbestosis) was also reviewed.  In addition, the VHA specialist described a chest computerized tomography (CT) scan as showing "minimal bibasilar pulmonary scarring" which was "stable" and not showing of pleural disease.  A follow-up chest X-ray of March 2016 showed "scarring in the base of both lungs" with "no mention of pleural disease."  PFTs were also conducted in March 2016, and the examiner described the results as normal.  However, the examiner concluded that the Veteran had a "lack of disability as due to pulmonary fibrosis."  

In addressing the nature of pulmonary disability, the VHA pulmonologist stated that "the 1997 X-ray diagnosis of asbestosis is likely incorrect as repeat imaging did not confirm pleural disease or diffuse parenchymal disease."  Bibasilar scarring was noted to be present, but there was "no diffuse fibrosis as seen with asbestosis."  The "normal DLCO" results of March 2016 confirmed this to be true.  

However, the pulmonologist noted a history of smoking, confirmed as dating to at least 1982 in the service treatment records, and it was also stated that "asbestos causes restrictive lung disease with reduced FVC, FEV1, and DLCO, none of which are noted in this Veteran's pulmonary function testing."  Based on this, the pulmonologist concluded that "the [pulmonary condition] was less likely than not incurred in or caused by the claimed in-service [asbestos exposure]."  

The Veteran's pulmonary disability picture amounts to scarring in the base of his bilateral lungs, and it can be concluded that, while potentially minimal in nature, the requirements for current pulmonary disability have been met.  At issue is whether the scarring in the lungs or any of its associated manifestations were caused by the in-service exposure to asbestos as alleged.  

The 2017 VHA pulmonology opinion expressly noted that asbestosis causes a restrictive lung disease which should be noticeable with pulmonary function testing.  Very recent PFTs afforded to the Veteran did not demonstrate any abnormality in lung functioning, and thus, did not present evidence of asbestos-related lung disease.  With respect to the 1997 radiographic assessment of asbestosis, the pulmonologist noted that this was "likely incorrect" as due repeat imaging studies, to include more in-depth testing procedures (i.e. CT scan), failing to corroborate symptoms typically associated with asbestos-related lung illness.  The examiner also noted that he considered a lack of symptomatology noted in service treatment records, as well as a long smoking history, in determining that asbestos was not responsible for the onset of the current pulmonary disability.  

The 2017 VHA pulmonologist also noted a study originally cited by the March 2016 VA examiner which, in pertinent part, described the typical latency periods with respect to onset of asbestos-related pulmonary disease.  While the VA examiner described potentially heavy asbestos exposure, particularly in the first period of enlistment between 1961 and 1963, she noted that medical literature places the "average" period of onset as 38 years following the exposure.  The Veteran was first diagnosed with a pleural effusion in 2005, which is 18 years following the last likely exposure to asbestos in 1987.  The VA examiner noted that as this was earlier than expected, the pathology was likely related to tobacco usage.  

In the request for an expert opinion, the Board noted that 38 years from initial exposure on the naval vessels would place an onset of illness at approximately 1999 to 2001.  In this case, while the 2005 assessment is certainly later than those years, it is closer on average to what the VA examiner's cited medical literature describes as the approximate latency period for asbestos-related lung disease.  The VHA pulmonology opinion, however, while affirming  the credibility of the medical literature reference by the VA examiner, nonetheless stated that because of the disease presentation (i.e. a lack of any restrictive respiratory disease), there was no causal relationship between current lung scarring, and associated manifestations, and in-service asbestos exposure.  The pulmonologist, much like the 2016 VA examiner, made a point to expressly describe the presence of smoking as a risk factor for the current disease.  

The 2017 VHA opinion, particularly when considered with the 2016 VA examiner's assessment, is well-rationalized and fully addresses the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the circumstances of active service support the contention that the Veteran was exposed to asbestos in the Navy, there has been no competent evidence forwarded regarding a link between his current lung disease and such exposure.  The 1997 VA radiographic study, which ostensibly noted potential asbestosis, was dismissed in the thorough VHA pulmonology review when more recent and in-depth testing was considered.  

The Veteran, as a lay person, has posited his own belief that there is a causal nexus.  However, the linkage of a current lung disability and asbestos exposure in service is  "complex" in nature and requires specialized medical knowledge to address.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not shown to demonstrate such knowledge, and the expert medical evidence in this case, which is competent to address the contended link, is decidedly against the Veteran's lay assertions.  

Based on the highly probative value of the offered medical evidence in this case, the Board finds that that current lung scarring and any associated manifestations are related to a lengthy tobacco smoking habit and are not in any way linked to asbestos exposure during naval service.  Even if the Veteran smoked during active service, VA is prohibited from paying compensation for disabilities attributable to tobacco abuse.  Indeed, while for claims filed prior to June 9, 1998, service connection may be granted for a disease that resulted from tobacco use in the line of duty during active military service, it is prohibited for claims filed after that date.  See VAOPGCPREC 2-97 (O.G.C. Prec. 2-97).  The current claim was filed well after 1998, and thus, the law prohibits an award of compensation on the basis of in-service smoking.  

Given this, the weight of the evidence is against a finding that current lung disability was caused by any incident of active service, to include as a result of exposure to asbestos in service.  

VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107 (b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lung disability, to include asbestosis, pleural scarring, and fibrosis, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


